Name: Commission Regulation (EEC) No 1631/84 of 8 June 1984 fixing the marketing years of certain vegetables
 Type: Regulation
 Subject Matter: plant product;  marketing;  agricultural structures and production
 Date Published: nan

 No L 154/24 Official Journal of the European Communities 9. 6 . 84 COMMISSION REGULATION (EEC) No 1631/84 of 8 June 1984 fixing the marketing years of certain vegetables HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 (a) of Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The seventh indent is replaced by the following : '  endives, cabbage lettuce and apples, from 1 July to 30 June,' 2 . The following is added as the 1 1 th indent : '  artichokes, from 1 October to 30 September.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 1 (3) thereof, Whereas artichokes, endives and cabbage lettuce should, in view of their importance to certain catego ­ ries of farmer be included in the list of products subject to pricing rules applying to trade with third countries ; whereas it is necessary, therefore, to deter ­ mine for these three products marketing years to which officially set prices will apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130 , 16 . 5 . 1984, p. 1 .